I do not discover any defense whatever to the plaintiffs' action. They have successfully established the three propositions necessary to maintain their action. 1. Their unquestionable ownership of the property. 2. The *Page 605 
defendant's conversion of the property; his receipt of it from a person not authorized to pass the title; and his refusal to restore it, or its value, upon demand. 3. The value of the property.
As no defense is shown to this view of the case, the result is that the judgment must be affirmed.
All the other Judges concurring,
Judgment affirmed.